     Case 5:21-cv-00320 Document 44 Filed 07/06/21 Page 1 of 1 PageID #: 183




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                            AT BECKLEY


BELLWOOD CORP. et al.,

               Plaintiffs,

v.                                                    CIVIL ACTION NO. 5:21-cv-00320

CARTER BANK & TRUST et al.,

               Defendants.


                                              ORDER

               Pending is Defendants Carter Bank & Trust et al.’s Motion for Bifurcated Rule 12

Briefing [Doc. 40], filed June 17, 2021. Plaintiffs Bellwood Corp. et al. do not oppose bifurcation.

[Doc. 42 at 2]. However, Plaintiffs do request a 30-day extension to respond pursuant to Local

Rule of Civil Procedure 7.1(a)(7). [Id.].

               Accordingly, the Court GRANTS Defendants’ Motion for Bifurcated Rule 12

Briefing. [Doc. 40]. The Defendants’ deadline to file Rule 12(b)(6) motions is stayed pending the

resolution of the Rule 12(b)(2) and (3) motions. The Court directs that Plaintiffs file their response

within 30 days of Defendants filing their 12(b)(2) and (3) motion.

               The Clerk is directed to send a copy of this written opinion and order to counsel of

record and to any unrepresented party.

                                                      ENTERED: July 6, 2021
